ICJ_075_LandIslandMaritimeFrontier_SLV_HND_1992-09-11_JUD_01_ME_01_FR.txt. 619

DÉCLARATION DE M. ODA
[Traduction]

Je souhaite qu’il soit consigné que je ne partage pas les vues de la
Chambre concernant l'effet de intervention du Nicaragua tel qu’il est
exposé aux paragraphes 421 à 424 de l’arrét.

Comment faut-il entendre les déclarations suivantes de la Chambre:

«La force obligatoire du présent arrêt pour les Parties, telle qu'elle
est envisagée par l’article 59 du Statut de la Cour, ne s'étend ... pas
aussi au Nicaragua en tant qu’intervenant » (par. 421);

«[Uln Etat qui est autorisé à intervenir au titre de l’article 62 du
Statut mais qui n’acquiert pas la qualité de partie à l’affaire considé-
rée n’est pas lié par l’arrêt rendu dans l’instance dans laquelle il est
intervenu » (par. 423);

«{[Lle droit d’être entendu, que l’intervenant acquiert effective-
ment, n’emporte pas nécessairement l’obligation d’être lié par la
décision » (ibid.);

«[L]e présent arrêt n’a pas l’autorité de la chose jugée à ’égard du
Nicaragua » (par. 424)?

Signifient-elles que 12 Nicaragua n’est pas tenu de se conformer aux déci-
sions de la Cour aux termes desquelles:

« [Les] eaux du golfe de Fonseca ... ont... été... soumises à la souve-
raineté de la République d’El Salvador, de la République du Hondu-
ras et de la République du Nicaragua conjointement, et continuent
de l’étre...» (par. 432, 1);

«[Lles droits sur les eaux dans le tronçon central de la ligne de
fermeture du golfe, c’est-à-dire entre un point de cette ligne situé à
3 milles (1 lieue marine) de Punta Amapala et un point de cette ligne
situé à 3 milles (1 lieue marine) de Punta Cosigüina, appartiennent
conjointement aux trois Etats du golfe...» (ibid.);

«[L]a situation juridique des eaux situées en dehors du golfe est la
suivante: le golfe de Fonseca étant une baïe historique dont trois
Etats sont riverains, la ligne de fermeture du golfe constitue la ligne
de base de la mer territoriale; la mer territoriale, le plateau continen-
tal et la zone économique exclusive d’El Salvador et ceux du Nicara-
gua au large des côtes de ces deux Etats doivent également être
mesurés, vers le large, à partir d’un tronçon de la ligne de fermeture
s'étendant sur une distance de 3 milles (1 lieue marine), le long de
ladite ligne, à partir de Punta Amapala (en El Salvador) et de 3 milles
(1 lieue marine) à partir de Punta Cosigüina (au Nicaragua) respecti-

272

 
DIFFÉREND (EL SALVADOR/HONDURAS) (DÉCL. ODA) 620

vement, mais le droit à une mer territoriale, à un plateau continental
et à une zone économique exclusive au large du tronçon central de la
ligne de fermeture appartient aux trois Etats du golfe, El Salvador, le
Honduras et le Nicaragua, et ... toute délimitation des zones mari-
times pertinentes devra être effectuée par voie d’accord sur la base du
droit international » (par. 432, 3)?

A mon avis, en tant qu’intervenant non partie, le Nicaragua sera certai-
nement tenu par l’arrêt dans la mesure où celui-ci porte sur la situation
juridique des espaces maritimes du golfe. J’ai déjà exprimé mes vues sur
l'effet des arrêts de la Cour à l’égard d’Etats intervenants sous forme
d’opinions individuelle ou dissidente jointes respectivement à l’arrêt
rendu en l’affaire du Plateau continental (Tunisie/Jamahiriya arabe
libyenne), requête à fin d'intervention (C.I.J. Recueil 1981, p. 22) et à l'arrêt
rendu en l'affaire du Plateau continental (Jamahiriya arabe libyenne/
Malte), requête à fin d'intervention (C.LJ. Recueil 1984, p. 90) et dont il
n’est pas nécessaire que je redonne ici la substance. Ce qui précède
n'implique cependant pas que j'ai l'intention de m’associer aux conclu-
sions de la Chambre sur la situation juridique des espaces maritimes, au
sujet desquelles je joins à l’arrêt une opinion dissidente.

(Signé) Shigeru ODA.

273

 
